Reed, J.,
(dissenting.) The contract between plaintiff and Lint was an executory agreement for the sale and conveyance of the property. Plaintiff was bound, upon the strict performance by Lint of his undertaking, to convey the land. But a failure by the latter to pay any installment of the purchase-price at the stipulated time would work a forfeiture of all interest in the land, as well as of all sums paid under the contract; and the agreement provided that upon such failure the vendee would surrender possession of the premises. What was the extent of the right and interest acquired by Lint under this contract? I think he did not acquire the ownership of the property, but the right acquired was the right to be invested with the ownership when he performed his undertakings in the contract. Until that was •lone, both the title and ownership remained in plaintiff; for, by the terms of the agreement, Lint would be entitled to be *538invested with the property only upon a strict performance of its condition, and, upon his failure to perform any of them, nothing further was required to be done for the establishment of a perfect right in plaintiff. Now, what the parties provided against by the clause in the policy quoted in the majority opinion, was such disposition of the property as would divest the plaintiff of the title and ownership of it;- and the uniform holding of the authorities is that thejmlicy is not defeated, under a provision to that effect, by an executory contract for the sale of the property. Hill v. Cumberland Valley M. P. Co., 59 Pa. St., 474 ; Insurance Co v. Updegraff, 21 Id., 513 ; Insurance Co v. Stewart, 19 Id., 45 ; Trumbull v. Insurance Co., 12 Ohio, 305 ; Browning v. Insurance Co., 71 N. Y., 508 ; Washington Ins. Co. v Kelley, 32 Md., 421 ; Kempton v. State Ins. Co., 62 Iowa. 83 ; Wood Ins., § 329 ; May Ins., § 267.
In Kempton v. State Ins. Co., it was held that the policy which contained a provision similar to that in question was not defeated by a contract for the sale of the property. The only difference between that case and this lies in the fact that the purchaser in that was not entitled to the possession of the property until certain payments were made, and' the vendor was in possession at the time of the loss, while in this the purchaser was in possession when the lire occurred. But this is not material. The ground of the holding in that case is that the insured was not divested of the ownership of the property by the contract, and that is the case here.
In my judgment, the holding of the majority is in conflict with that case, as well as with the current of authorities on the subject.